                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    SPRING W.,

                         Plaintiff,
                                                         Case No. 20 C 1864
          v.
                                                         Magistrate Judge Sunil R. Harjani
    ANDREW M. SAUL,
    Commissioner of Social Security,

                         Defendant.

                          MEMORANDUM OPINION AND ORDER

          Plaintiff Spring W. 1 seeks judicial review of the final decision of the Commissioner of

Social Security finding her ineligible for Supplemental Security Income Benefits under the Social

Security Act. The Commissioner has moved for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure. For the following reasons, the Commissioner’s motion [18] is

granted, and the ALJ’s decision is affirmed.

                                           BACKGROUND

          Spring was working as a home care worker until March 2016, when Spring claims her

conditions stopped her from working. (R. 193-94). The medical record shows that Spring suffered,

at times, from depression, rheumatoid arthritis, and asthma. Id. at 272, 360. Her treatment for

those conditions included office visits, the obtaining of medical imaging, and prescription

medications, such as albuterol, flagyl, flonase, paroxetine, and tramadol. Id. at 267, 360.

          Spring filed for a period of Supplemental Security Income Benefits on September 16, 2016,

alleging disability beginning March 1, 2016. (R. 171). Spring’s claim was initially denied on


1
 Pursuant to Northern District of Illinois Internal Operating Procedure 22, the Court refers to Plaintiff by
her first name and the first initial of her last name or alternatively, by first name.
January 9, 2017, and upon reconsideration on May 10, 2017. Id. at 84, 94. Upon Spring’s written

request for a hearing, she appeared and testified at a hearing held on July 25, 2018 before ALJ

Margaret Carey. Id. at 30-73. At the hearing, the ALJ heard testimony from Spring and a

vocational expert, Thomas Dunlavey. Id.

          On January 25, 2019, the ALJ issued a decision denying Spring’s SSI claim. (R. 13-25).

Following the five-step sequential analysis, the ALJ found that Spring had not engaged in

substantial gainful activity since August 31, 2016, the application date 2 (step 1), and that she

suffered from the severe impairments of asthma and depressive order (step 2). Id. at 15-16. The

ALJ then determined that Shelia’s impairments did not meet or equal the severity of a list

impairment (step 3). Id. at 16-18.

          The ALJ next concluded that Spring retained the residual functional capacity (“RFC”) to

perform medium work as defined in 20 CFR 416.967(c):

                  More specifically, the claimant can lift and/or carry 50 pounds
                  occasionally and 25 pounds frequently, with sitting for 6 hours and
                  standing/walking for 6 hours and pushing/pulling as much as lifting
                  and carrying. The claimant should never climb ladders, ropes, and
                  scaffolds; and can frequently balance, stoop, and crouch. She should
                  avoid exposure to unprotected heights and hazardous machinery.
                  She can tolerate only occasional exposure to odors, dust, fumes,
                  gases, and other pulmonary irritants. The claimant retains the ability
                  to understand, remember, concentrate, persist, and perform simple
                  routine repetitive tasks in a low-stress environment, defined as
                  having few if any changes in the work setting and few if any work-
                  related decisions. She should have no interaction with the public
                  and superficial interaction with coworkers.

(R. 18). The ALJ next determined, given this RFC, that Spring was not capable of performing her

past relevant work as a fast food worker or companion (step 4). Id. at 23-24. The ALJ then found

that there were jobs that exist in significant numbers in the national economy that Spring could



2
    The record shows that Spring applied for SSI on September 16, 2016. (R. 171).

                                                     2
perform (step 5). Id. at 24-25. Specifically, the ALJ found that Spring could perform the jobs of

laundry laborer, warehouse worker, and conveyor off-bearer. Id. at 24-25. Because of this

determination, the ALJ found that Spring was not disabled. Id. at 25. The Appeals Council denied

Spring’s request for review on January 28, 2020, leaving the ALJ’s decision as the final decision

of the Commissioner. Id. at 1-3; McHenry v. Berryhill, 911 F.3d 866, 871 (7th Cir. 2018).

                                          DISCUSSION

       Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine disability

within the meaning of the Social Security Act, the ALJ conducts a sequential five-step inquiry,

asking: (1) Is the claimant presently unemployed? (2) Does the claimant have a severe impairment?

(3) Does the claimant’s impairment meet or equal an impairment specifically listed in the

regulations? (4) Is the claimant unable to perform a former occupation? and (5) Is the claimant

unable to perform any other work in the national economy? Young v. Sec’y of Health & Human

Servs., 957 F.2d 386, 389 (7th Cir. 1992); Zalewski v. Heckler, 760 F.2d 160, 162 n.2 (7th Cir.

1985); 20 C.F.R. § 416.920(a)(4). “An affirmative answer leads either to the next step, or, on steps

3 and 5, to a finding that the claimant is disabled. A negative answer at any point, other than step

3, ends the inquiry and leads to a determination that a claimant is not disabled.” Zalewski, 760 F.2d

at 162 n.2.

       Judicial review of the ALJ’s decision is limited to determining whether it adequately

discusses the issues and is based upon substantial evidence and the proper legal criteria. See

Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009); Scheck v. Barnhart, 357 F.3d 697, 699 (7th



                                                 3
Cir. 2004).   Substantial evidence “means—and means only—‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S.Ct.

1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). In

reviewing an ALJ’s decision, the Court may not “reweigh the evidence, resolve conflicts, decide

questions of credibility, or substitute [its] own judgment for that of the” ALJ. Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Although the Court reviews the ALJ’s decision

deferentially, the ALJ must nevertheless “build an accurate and logical bridge” between the

evidence and her conclusions. See Steele v. Barnhart, 290 F.3d 936, 938, 941 (7th Cir. 2002)

(internal citation and quotations omitted); see also Fisher v. Berryhill, 760 Fed. Appx. 471, 476

(7th Cir. 2019) (explaining that the “substantial evidence” standard requires the building of “a

logical and accurate bridge between the evidence and conclusion”). Moreover, when the ALJ’s

“decision lacks evidentiary support or is so poorly articulated as to prevent meaningful review, the

case must be remanded.” Steele, 290 F.3d at 940.

       Spring raises three arguments in support of her request for reversal: (1) the ALJ erred in

rejecting Dr. Amdur’s report; (2) the ALJ failed to accommodate Spring’s moderate limitations in

concentration, persistence, and pace; and (3) the ALJ erroneously found Spring’s rheumatoid

arthritis to be non-severe. Doc. [17]. The Court affirms the ALJ’s decision because her findings

are supported by substantial evidence. As the Supreme Court recently stated, “whatever the

meaning of ‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high. Substantial evidence, this Court has said, is ‘more than a mere scintilla.’” Biestek, 139 S. Ct.

at 1154. Here, the ALJ has sufficiently supported her conclusion with evidence, which evidence

is definitely more than a mere scintilla, the Court can follow the ALJ’s analysis in conducting a

meaningful review, and a reasonable mind could accept the conclusion reached. Thus, this Court



                                                  4
cannot and does not reweigh the evidence or substitute its own judgment for that of the ALJ.

Accordingly, for the reasons stated below, remand is not appropriate.

A.     Rejection of Dr. Amdur’s Report

       In May 2017, Spring presented to Dr. Mark Amdur for a psychiatric evaluation at the behest

of Spring’s counsel. (R. 334). Dr. Amdur interviewed Spring for over an hour but did not review

any medical evidence. Id. Overall, Dr. Amdur found that Spring had a “striking interview

presentation and display of behavioral symptoms during the interview.” Id. at 339. He concluded

that Spring “was unable to tolerate the stress of a diagnostic interview” and that “she would be

unable to tolerate work stress [or] interact effectively and safely with coworkers and supervisors.”

Id. In his list of “Psychiatric Diagnoses,” Dr. Amdur included obsessive-compulsive disorder with

anxiety and affective instability, somatic symptom disorder, and possible intellectual disability. Id.

       The ALJ accorded “little weight” to Dr. Amdur’s opinion, finding it to be not supported

and inconsistent with the record. Id. at 21. Spring contends that the ALJ improperly rejected Dr.

Amdur’s psychiatric evaluation. Doc. [17] at 11-12.

       Because Dr. Amdur examined Spring once but did not have an ongoing treatment

relationship with her, Dr. Amdur is a “nontreating source.” 20 C.F.R. § 416.902 (2017).

Nontreating sources are not entitled to controlling weight in determining whether a claimant is

disabled. Simila v. Astrue, 573 F.3d 503, 514 (7th Cir. 2009). In assessing a nontreating source’s

opinion, the ALJ “is required to determine the weight a nontreating physician’s opinion deserves

by examining how well [the doctor] supported and explained his opinion, whether his opinion is

consistent with the record, whether [the doctor] is a specialist . . . and any other factor of which

the ALJ is aware.” Id. at 515 (citing 20 C.F.R. § 404.1527(d)(3)-(6)). An ALJ must also “build an

accurate and logical bridge between the evidence and the result” in weighing medical opinions.



                                                  5
See Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir. 2018) (internal quotation marks and citations

omitted).

       Here, the ALJ’s analysis of Dr. Amdur’s opinion was sufficient. The ALJ initially

acknowledged that Dr. Amdur was a medical doctor, and that he conducted a psychiatric

evaluation, which suggests the ALJ considered Dr. Amdur’s specialty. (R. 21). See 20 C.F.R.

§ 416.927(c)(5). The ALJ further discussed the consistency of Dr. Amdur’s opinion with the

record as a whole. See 20 C.F.R. § 416.927(c)(4) (“Generally, the more consistent a medical

opinion is with the record as a whole, the more weight we will give to that medical opinion.”).

Specifically, the ALJ stated that Dr. Amdur’s opinion was not supported by Spring’s mental status

examination findings; the ALJ had previously observed that Spring’s mental health examinations

were “unremarkable, with the claimant having either no complaints or only mild symptoms and

the findings being normal.” (R. 21 (citing id. at 269, 275, 280, 286, 314, 320, 326, 365, 377, 408)).

See Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004) (“[I]t is proper to read the ALJ's

decision as a whole[.]”). The ALJ additionally reasoned that Dr. Amdur’s opinion was inconsistent

with substantial evidence in the record, including Spring’s description of her impairments and

daily activities. (R. 21). As discussed by the ALJ elsewhere in her decision, Spring reported getting

along with others and dealing appropriately with authority. Id. at 17. The ALJ likewise reflected

that Spring “engaged in a somewhat normal level of daily activity and interaction,” in light of

Spring’s “independently managing personal care needs, preparing simple meals, completing light

household chores, caring for her disabled son, shopping, using the computer, paying bills and

managing funds, reading, occasional participating in social activities, using public transportation,

watching TV, completing puzzles, playing games on her phone, dancing, and traveling alone.” Id.

at 22-23 (citing id. at 35-63, 200-211, 301-309, 334-39). Finally, the ALJ discounted Dr. Amdur’s



                                                 6
opinion in light of the limited treatment evidenced in medical records from the relevant time

period, observing that “[h]er depression was managed with medication and other mental status

examinations were within normal limits.” Id. at 21. The ALJ thus fulfilled her duty by considering

the consistency of a nontreating source’s opinion with the record as a whole and explaining the

weight given to that opinion.

       Spring argues that the ALJ failed to minimally articulate her reasons for discounting Dr.

Amdur’s opinion and that the ALJ failed to build the requisite accurate and logical bridge from the

evidence to her conclusions. Doc. [17] at 11-12. In particular, Spring takes aim at the ALJ’s daily

activities reason for giving lesser weight to Dr. Amdur’s psychiatric evaluation. Id. According to

Spring, there is no inconsistency between Dr. Amdur’s report and her daily activities because

Spring “testified that she spends most of her time at home watching cartoons and with the

exception of microwaving a few things and playing Candy Crush on her phone, she does very little

and the household chores are done by her sister or her children.” Id. at 11. While Spring did so

testify, (see R. 49-57), she also communicated in a function report from September 2016 that she

engaged in daily reading, television, music, puzzles, and games without any issues. Id. at 204. She

also reported that she did not have any problems getting along with family, friends, neighbors, or

others. Id. at 205. In addition, Spring wrote “good,” in response to questions about how well she

followed instructions and how well she gets along with authority figures. Id. at 205-06. Spring

further reported that she had never been laid off or fired from a job because of problems getting

along with people. Id. at 206. Spring’s self-reported activities and abilities were inconsistent with

Dr. Amdur’s severe evaluation, which indicated Spring could not handle the stress of a job and

could even become violent with coworkers. Id. at 339. The ALJ highlighted the daily activity

inconsistency generally in her weighing of Dr. Amdur’s opinion and more granularly in her



                                                 7
evaluation of the Paragraph B criteria and assessment of Spring’s subjective symptom allegations.

Id. at 17, 22-23. The Court can trace the ALJ’s reasoning and Spring has not shown that the ALJ’s

weighing of Dr. Amdur’s opinion rested on an inaccurate or illogical bridge. 3 The Court therefore

finds no error in the ALJ’s weighing of Dr. Amdur’s opinion.

        Spring also insists that the ALJ’s conclusion that Dr. Amdur’s opinion is inconsistent with

the record as a whole is unsupported, due to Spring’s GAF score of 40. Doc. [17] at 11-12. Yet

the ALJ specifically considered, but gave little weight to, Spring’s low GAF score, explaining:

                 The GAF score given by Ms. Marquina was generally indicative of
                 serious overall impairment. However, it is impossible to determine
                 what type or types of limitations or abilities are contemplated by this
                 practitioner's GAF. Further, a GAF rating may indicate problems
                 that do not necessarily relate to the ability to hold a job; thus,
                 standing alone without further explanation, the rating does not
                 evidence an impairment seriously interfering with a claimant's
                 ability to work.

(R. 21-22). Although Spring would have preferred for the ALJ to give greater weight to the GAF

score, the ALJ did not do so. It is not for this Court to reweigh the evidence. Instead, it is sufficient

that the ALJ considered the medical evidence and minimally articulated her analysis in a manner

that the Court can follow. The ALJ did so here, and the Court therefore upholds the ALJ’s

weighing of Dr. Amdur’s opinion.




3
 In her reply brief, Spring lists additional daily activities that she purports are consistent with Dr. Amdur’s
report. Doc. [20] at 2-3. Yet the ALJ considered Spring’s testimony on her daily activities, as well as her
adult function report and her consultative examination with Dr. Rafiq, in which Spring made statements
about her daily activities. (See R. 16, 17, 22-23). While the Court might have weighed that evidence
differently, or used different language to describe Spring’s testimony—the ALJ stated that “caring for her
disabled son” was one of Spring’s daily activities after Spring testified that her son was a recent high school
graduate with a learning disability—the Court may not “reweigh the evidence, resolve conflicts, decide
questions of credibility, or substitute [its] own judgment for that of the” ALJ. Burmester, 920 F.3d at 510.
Significantly, Spring has not attacked the ALJ’s subjective symptom analysis in this case.

                                                      8
B.     Moderate Limitations in Concentration, Persistence, and Pace and Interacting with
       Others

       The ALJ determined that Spring had moderate limitations in her ability to concentrate,

persist, or maintain pace and moderate limitations in interacting with others. (R. 17). To account

for those limitations, the ALJ crafted the following mental RFC: “The claimant retains the ability

to understand, remember, concentrate, persist, and perform simple routine repetitive tasks in a low-

stress environment, defined as having few if any changes in the work setting and few if any work-

related decisions. She should have no interaction with the public and superficial interaction with

coworkers.” Id. at 18. As the ALJ explained, “With respect to the claimant's mental impairments,

the undersigned has incorporated the claimant's paragraph B limitations in finding the claimant is

limited to simple routine repetitive tasks in a low-stress environment with no contact with the

general public and superficial interaction with coworkers.” Id. at 23. The ALJ’s chosen mental

RFC reflected her second hypothetical to the vocational expert, in which the ALJ supposed an

individual who “retains the ability to understand, remember, concentrate, persist and perform

simple, routine, repetitive tasks in a low stress environment defined as having few if any changes

in the work setting and few if any work related decisions, no interaction with the public and only

superficial interaction with coworkers.” Id. at 67.       Spring argues that the ALJ failed to

accommodate Spring’s moderate limitations in concentration, persistence, and pace and in

interacting with others. Doc. [17] at 12-13.

       Both “‘the hypothetical posed to the VE and the ALJ’s RFC assessment must incorporate

all of the claimant’s limitations supported by the medical record,’ including even moderate

limitations in concentration, persistence, or pace.” Crump v. Saul, 932 F.3d 567, 570 (7th

Cir. 2019). “Though particular words need not be incanted, we cannot look at the absence of the

phrase ‘moderate difficulties with concentration, persistence, and pace’ and feel confident this

                                                 9
limitation was properly incorporated in the RFC and in the hypothetical question.” Winsted v.

Berryhill, 923 F.3d 472, 477 (7th Cir. 2019) (emphasis in original). Generally, “employing terms

like ‘simple, repetitive tasks’ on their own will not necessarily exclude from the VE’s

consideration those positions that present significant problems of concentration, persistence and

pace, and thus, alone, are insufficient to present the claimant’s limitations in this area.” Id. (internal

quotation marks and citations omitted). This is because the terms “simple, routine, and repetitive

tasks” refer to “unskilled work,” which the regulations define as work that can be learned by

demonstration in less than 30 days, but “the speed at which work can be learned is unrelated to

whether a person with mental impairments—i.e., difficulties maintaining concentration,

persistence, or pace—can perform such work.” Lanigan v. Berryhill, 865 F.3d 558, 565-66 (7th

Cir. 2017) (citations omitted); O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010)

(citations omitted) (“The ability to stick with a given task over a sustained period is not the same

as the ability to learn how to do tasks of a given complexity.”).

        Here, the ALJ’s RFC and hypothetical to the VE incorporated the mental limitations

supported by the medical record. Treatment records showed that Spring suffered from depression,

and that she complained to a doctor at least once about concentration issues. (See, e.g., R. 283,

342). The record additionally shows that stress could both exacerbate Spring’s ailments and cause

symptoms for Spring. See, e.g., id. at 340, 347, 354. In terms of interacting with others, Spring’s

testimony, as well as her presentation to Dr. Amdur, reflected potential limitations. Id. at 60-63,

334-39. The ALJ accommodated these issues with concentration, stress, and engaging with others

by reducing her work to simple, routine, and repetitive tasks in a low-stress environment, with few

work-related decisions, and no interaction with the public and only superficial interaction with

coworkers. Id. at 18. The ALJ did not simply employ terms like “simple, repetitive tasks,” without



                                                   10
any further specification. See O’Connor-Spinner, 627 F.3d at 620. Instead, the ALJ used the very

terms “concentrate” and “persist” in her hypothetical to the vocational expert and carefully tailored

the RFC restrictions to accommodate Spring’s record-supported CPP limitations, as well as her

limitations in interacting with others and her sensitivity to stress.      Accordingly, the ALJ’s

hypothetical to the VE communicated Spring’s record-supported mental limitations and the ALJ

incorporated those limitations into the RFC.

       Spring faults the ALJ for not providing an RFC limitation on interaction with supervisors,

but the ALJ did not find such a limitation supported by the record. Contrary to Spring’s argument

that the ALJ “provided no rationale for choosing to include no limitations with regard to

interactions with supervisors,” Doc. [17] at 12, the ALJ’s decision shows that the ALJ considered

evidence regarding Spring’s inability to interact with supervisors and either rejected or gave little

weight to such evidence. For instance, as discussed above, the ALJ explicitly considered Dr.

Amdur’s opinion that Spring “would be unable to interact effectively and safely with coworkers

and supervisors,” but gave little weight to the opinion due to its inconsistency with the record as a

whole. (R. 21). The ALJ also discussed Spring’s allegation that “she has difficulty . . . dealing

appropriately with authority,” in connection with her evaluation of the Paragraph B criteria. Id.

at 17. The ALJ found that Spring had moderate limitations in interacting with others but did not

find her allegation fully credible, explaining “according to her statements, the claimant is [] able

to get along with others . . . [and] deal appropriately with authority[.]” Id. The ALJ further

observed that Spring was “described as pleasant and cooperative, had good interactions with non-

medical staff, and appeared comfortable during appointments.” Id. Finally, the ALJ discounted

Spring’s testimony—which included statements about struggling with interacting with family

members and others—in light of Spring’s engagement “in a somewhat normal level of daily



                                                 11
activity and interaction.” Id. at 22. From these discussions and the ALJ’s chosen RFC, it is clear

that the ALJ did not find a supervisor limitation to be warranted. 4

        Furthermore, this case is not like DeCamp v. Berryhill, the case relied upon by Spring.

Doc. [17] at 12-13. In DeCamp, the ALJ relied on the mental RFC opinion of a state agency

physician who found that the claimant would have limitations in “maintaining attention and

concentration for extended periods; performing activities within a schedule, maintaining regular

attendance, and being punctual within customary tolerances; working in coordination or proximity

to others without being distracted; and completing a normal workday and workweek without

interruptions from psychologically based symptoms and performing at a consistent pace.”

DeCamp v. Berryhill, 916 F.3d 671, 675 (7th Cir. 2019). Instead of mentioning these limitations

in the hypothetical to the VE, the ALJ in DeCamp opted to limit the claimant to “unskilled work”

with “no fast-paced production line or tandem tasks.” Id. (internal quotation marks omitted). The

court rejected the formulation, explaining that “there is no basis to suggest that eliminating jobs

with strict production quotas or a fast pace may serve as a proxy for including a moderate limitation

on concentration, persistence, and pace.” Id. at 675-76 (citations omitted). The DeCamp Court

also took issue with the ALJ’s focus on the state agency physician’s “bottom-line conclusion that

[the claimant] was not precluded from working,” without “giving the vocational expert any basis

to evaluate all [of the claimant’s] impairments, including those in concentration, persistence, and

pace.” Id. at 676 (emphasis in original).



4
  Spring points out that “[w]hen asked if there were any jobs for an individual who was unable to interact
with supervisors the VE responded that there would not be[.]” Doc. [17] at 12. True, but asking the VE
about a supervisor limitation is not the same as finding that the record supports a supervisor limitation.
ALJs routinely ask vocational experts multiple hypothetical questions in developing the record. In the end,
it is the chosen hypothetical incorporated into the RFC that matters, and it need only be supported by
substantial evidence. See Recha v. Saul, 843 F. App'x 1 (7th Cir. 2021); Clemente A. v. Saul, No. 18 CV
6345, 2019 WL 3973117, at *5 (N.D. Ill. Aug. 22, 2019).

                                                    12
        In this case, no state agency physician opined that Spring had problems with “maintaining

attention and concentration” or “completing a normal workday and workweek without

interruptions from psychologically based symptoms and performing at a consistent space.”

DeCamp, 916 F.3d at 675. 5 The only opinion support for greater limitations than those included

by the ALJ was Dr. Amdur’s, and the ALJ gave little weight to that opinion. (R. 21). The ALJ

here further gave the VE a basis to evaluate all of the claimant’s record-supported mental

limitations by specifying a hypothetical individual who could understand, remember, concentrate,

persist, and perform simple, routine, and repetitive tasks in a low-stress environment, and who

could only interact with coworkers on a superficial basis. Id. at 18. As a result, the lack of record

support for additional limitations, as well as the ALJ’s communication of Spring’s mental

limitations to the VE, distinguish this case from DeCamp. Spring has failed to identify a reversible

mental RFC error in this case.

C.      Step Two Determination on Rheumatoid Arthritis

        Spring’s final argument is that the ALJ should have found Spring’s rheumatoid arthritis to

be severe at step two. Doc. [17] at 14-15. According to Spring, the ALJ failed to apply the requisite

de minimis standard for assessing the severity of a claimant’s limitations. Id. at 15 (citing Bowen v.

Yuckert, 107 S.Ct. 2287, 2297 (1987)).

        “The evaluation of whether an impairment(s) is ‘severe’ that is done at step 2 of the

applicable sequential evaluation process set out in 20 CFR 404.1520, 416.920, or 416.924 requires

an assessment of the functionally limiting effects of an impairment(s) on an individual's ability to

do basic work activities or, for an individual under age 18 claiming disability benefits under title

XVI, to do age-appropriate activities.” SSR 96–3p, 1996 WL 374181, at *1 (July 2, 1996).


5
  In a similar vein, no doctor opined that Spring would require an off-task time limitation, so Spring’s
argument that the ALJ should have included an off-task time limitation, lacks merit. See Doc. [20] at 3-4.

                                                   13
Generally, in order to find a severe impairment or combination of impairments in step two, the

impairment(s) must significantly limit the claimant’s physical or mental ability to perform basic

work activities for at least twelve consecutive months. See 20 C.F.R. §§ 416.920(c) & 416.922(a).

“An impairment or combination of impairments is found ‘not severe’ and a finding of ‘not

disabled’ is made at [step two] when medical evidence establishes only a slight abnormality or a

combination of slight abnormalities which would have no more than a minimal effect on an

individual’s ability to work even if the individual’s age, education, or work experience were

specifically considered (i.e., the person’s impairment(s) has no more than a minimal effect on his

or her physical or mental ability(ies) to perform basic work activities).” Bowen v. Yuckert, 482

U.S. 137, 154 n.12 (1987) (quoting SSR 85–28).

        While Spring is correct that “[t]he severe impairment requirement is a de minimis

requirement designed to weed out frivolous claims,” Thorps v. Astrue, 873 F. Supp. 2d 995, 1004

(N.D. Ill. 2012) (citation omitted), the Court must nevertheless give deference to the ALJ’s

conclusions that are supported by substantial evidence. Id. In this case, the ALJ did not find

Spring’s rheumatoid arthritis to be a severe condition due to lack of record support. (R. 16). In

particular, the ALJ observed that Spring’s treatment records “indicate her physician was ruling out

rheumatoid arthritis and that the claimant exhibited no signs of inflammatory arthritis[.]” Id. The

ALJ also pointed to Spring’s “subsequent x-rays of the claimant’s hands and feet,” which were

“unremarkable, with no indication of arthritis.” Id. 6 Because a “reasonable mind might accept”

the ALJ’s cited evidence as “adequate to support” her conclusion that rheumatoid arthritis was not



6
  Spring does not contend that the ALJ incorrectly characterized the treatment records. Instead, she directs
the Court to medical records already considered by the ALJ in making her step two determination. Doc.
[17] at 13-14. (See R. 16 (citing “Exhibits 1F, 2F, 5F, 6F, 7F, and 8F”)). While Spring may have preferred
the ALJ to weigh those records differently, the Court cannot reweigh them. Gedatus v. Saul, No. 20-1753,
--- F.3d ----, 2021 WL 1589329, at *5 (7th Cir. Apr. 23, 2021) (citing Burmester, 920 F.3d at 510).

                                                    14
a severe condition of Spring’s, the ALJ’s step two determination is supported by substantial

evidence. Biestek, 139 S.Ct. at 1154.

        In any event, courts rarely find the failure to designate an impairment as severe to be

harmful, as the step two finding is merely a threshold finding. So long as one impairment is named

by the ALJ to be severe, the ALJ will move on and consider both the claimant’s severe and non-

severe impairments. See, e.g., Arnett v. Astrue, 676 F.3d 586, 591 (7th Cir. 2012) (citation omitted)

(emphasis in original) (holding any error of omission in Step 2 harmless where ALJ categorized

two impairments as severe, as “[d]eciding whether impairments are severe at Step 2 is a threshold

issue only; an ALJ must continue on to the remaining steps of the evaluation process as long as

there exists even one severe impairment”).

        Here, the ALJ found that Spring had the severe impairments of asthma and depressive order

and therefore went on to consider the impact of Spring’s severe and non-severe impairments. (R.

15-16, 18-23). That consideration can be seen in her discussion of Spring’s testimony on her

arthritis, as well as the ALJ’s explanation that she restricted Spring to “jobs that do not involve

climbing ladders, ropes, or scaffolds, and involve frequent balancing, stooping, and crouching, and

crawling” to “further accommodate[] the claimant’s physical impairments and her subjective

complaints of joint pain.” Id. at 18, 22, 23. Because the ALJ found some severe impairments and

went on to consider Spring’s impairments in her RFC analysis, any error in not naming rheumatoid

arthritis as a severe limitation at step two was harmless. 7



7
  The same is true for fibromyalgia, an impairment raised in Spring’s reply brief. Doc. [20] at 5. Spring
argues that “[t]he significance of the ALJ’s failure to recognize Plaintiff’s Rheumatoid arthritis
and/or fibromyalgia as a severe impairment is that as result of that failure,” the ALJ found Spring
capable of medium work. Id. However, it is not the lack of a “severe impairment” label for rheumatoid
arthritis or fibromyalgia that led to the ALJ’s RFC decision. Rather, it is the ALJ’s weighing of the
medical opinions and treatment records, as well as the ALJ’s assessment of Spring’s testimony, which led
to the medium RFC. Spring has not identified an error with respect to those supporting pieces, and her

                                                   15
        Spring attempts to lump in a general RFC argument with her severe condition argument.

See Doc. [17] at 13 (emphasis added) (“The ALJ Erred in Finding Plaintiff’s Rheumatoid Arthritis

To be Non-Severe and she further Erred in find[ing] Plaintiff capable of a range of Medium

work.”). However, Spring has not developed the medium work RFC argument, so it is waived.

Heather M. v. Berryhill, 384 F. Supp. 3d 928, 934 (N.D. Ill. 2019). 8 So too is Spring’s unsupported

statement out of left field that “[t]he ALJ is not a physician and it is legal error for her to substitute

her medical opinion for that of a physician.” Doc. [17] at 14. Not only did Spring fail to cite any

authority or explain how the ALJ improperly substituted her medical opinion here, but Spring also

failed to include “playing doctor” as an issue for the Court to review. See Doc. [14]; Cannon v.

Teamsters & Chauffeurs Union, Loc. 627, 657 F.2d 173, 177 (7th Cir. 1981) (interpreting Fed. R.

App. P. 28).

        In conclusion, Spring has failed to raise a reversible error in the ALJ’s decision. She

disagrees with the ALJ’s weighing of Dr. Amdur’s opinion, the chosen mental RFC, and the ALJ’s

failure to designate rheumatoid arthritis as a severe limitation. Yet, the record shows that the ALJ

considered and weighed Dr. Amdur’s opinion, tailored Spring’s mental RFC to the limitations

supported by the record, and provided adequate reasons for not designating rheumatoid arthritis as

a severe condition. The ALJ, moreover, continued on to evaluate Spring’s severe and non-severe

impairments, despite her rheumatoid arthritis finding. Throughout her decision, the ALJ provided

enough analysis for the Court to trace her reasoning, and Spring has not shown any inaccuracies




summary of treatment records already considered by the ALJ does not persuade the Court that there was
an RFC error in this case. See Gedatus, 2021 WL 1589329, at *5.
8
  To the extent that Spring meant to develop her medium RFC argument with her discussion of treatment
records concerning rheumatoid arthritis, see Doc. [20] at 4-5, those treatment records were already
considered by the ALJ. (See R. 16 (citations omitted). As such, the Court will not reweigh the evidence,
and Spring’s RFC argument fails.

                                                   16
in that analysis. See Steele, 290 F.3d 936 at 941. It is not for this Court to “reweigh the evidence,

resolve debatable evidentiary conflicts, determine credibility, or substitute our judgment for the

ALJ’s determination so long as substantial evidence supports it.” Gedatus, 2021 WL 1589329,

at *5. Here, the low threshold for substantial evidence was met, as a “reasonable mind might

accept” the ALJ’s cited evidence in this case as “adequate to support” her conclusions. Gedatus,

2021 WL 1589329, at *5 (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28

L.Ed.2d 842 (1971)).

                                         CONCLUSION

       For the reasons set forth above, the Commissioner’s motion [18] is granted, and the ALJ’s

decision is affirmed.

SO ORDERED.
Dated: June 21, 2021                          ______________________________
                                              Sunil R. Harjani
                                              United States Magistrate Judge




                                                 17
